               Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


                                                               Chapter 11
  In re:
                                                               Case No. 19-36313 (DRJ)
  SOUTHERN FOODS GROUP, LLC, et al.,

                                                 Debtors.1
                                                               (Jointly Administered)

  Dean Foods Company,
                                                 Plaintiff,
  v.
                                                               Adv. No. Refer to Summons
  Ultra-Pak, Inc.,
                                              Defendant.

 COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§
 547, 548, 549 AND 550 AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

           Dean Foods Company (“Plaintiff”), one of the debtors in the above-captioned chapter 11

cases (collectively the “Debtors”), by and through its undersigned counsel, files this complaint

(the “Complaint”) to avoid and recover transfers against Ultra-Pak, Inc. (“Defendant”) and to




           1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC
(3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems,
LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods
North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual
Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782); Dean
Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC
(9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114);
Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail,
LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC
(0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride,
LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774);
Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). Daniel H. Golden,
Trustee, Dean Foods Company Estate & Liquidating Trust, In Care of BRG 250 Pehle Avenue, Suite 301, Saddle
Brook, NJ 07663, Attn: Rick Wright.


                                                        -1-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 2 of 13




disallow any claims held by Defendant. In support of this Complaint, Plaintiff alleges upon

information and belief that:

                                      NATURE OF THE CASE

          1.      Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all (a) preferential transfers of property that

occurred during the ninety (90) day period prior to Petition Date (as defined herein) pursuant to

sections 547 and 550 of chapter 5 of title 11 of the United States Code (the “Bankruptcy Code”),

(b) transfers that may have been fraudulent conveyances pursuant to sections 548 and 550 of the

Bankruptcy Code, and (c) any transfers that were made after the Debtors commenced their

bankruptcy cases and which transfers were not authorized by the Bankruptcy Code or this Court

pursuant to sections 549 and 550 of the Bankruptcy Code.

          2.      In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) and (j) of the

Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors or that has

been scheduled for Defendant. Plaintiff does not waive but hereby reserves all of its rights to object

to any such claim for any reason, including, but not limited to, any reason set forth in sections

502(a) through (j) of the Bankruptcy Code.

                                   JURISDICTION AND VENUE

          3.      The United States Bankruptcy Court for the Southern District of Texas (the

 “Court”) has jurisdiction over this Complaint pursuant to 28 U.S.C. § 1334 and the Order of

 Reference to Bankruptcy Judges, General Order 2012-6 (S.D. Tex. May 24, 2012) (Hinojosa,

 C.J.).

          4.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). In

 addition, Plaintiff confirms its consent, pursuant to Federal Rule of Bankruptcy Procedure (the



                                                  -2-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 3 of 13




 “Bankruptcy Rules”) 7008 and Rule 7008-1 of the Bankruptcy Local Rules for the United States

 Bankruptcy Court for the Southern District of Texas, to the entry of a final order by the Court in

 connection with this Complaint to the extent that it is later determined that the Court, absent

 consent of the parties, cannot enter final orders or judgments in connection herewith consistent

 with Article III of the United States Constitution.

          5.      Venue of Plaintiff’s chapter 11 case, as well as the other Debtors’ chapter 11 cases

 and this adversary proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          6.      The statutory and legal predicates for the relief sought herein are sections 502, 547,

 548, 549 and 550 of the Bankruptcy Code and Bankruptcy Rules 3007 and 7001.

                                     PROCEDURAL BACKGROUND

          7.      On November 12, 2019 (the “Petition Date”), each of the Debtors commenced a

 chapter 11 case by filing a voluntary petition for relief in this Court under chapter 11 of the

 Bankruptcy Code.

          8.      The Court entered an order authorizing the joint administration of the Debtors’

 chapter 11 cases pursuant to Bankruptcy Rule 1015(b). [D.I. 9].

          9.      On March 17, 2021, the Court entered an order confirming the First Amended Joint

 Chapter 11 Plan of Liquidation of Southern Foods Group, LLC, Deans Foods Company, and Their

 Debtor Affiliates (the “Confirmation Order” and “Plan,” respectively).2 [D.I. 3565].

          10.     As of the date of filing this Complaint, the Effective Date of the Plan has not yet

 occurred.3


        2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Plan, Confirmation Order, and/or Liquidating Trust Agreement. See D.I. 3557-1.
          3
            Upon the occurrence of the Effective Date, the Liquidating Trust (the “Trust”) will be established, and the
Liquidating Trust Assets, including, among other things, the Avoidance Actions arising under chapter 5 of the
Bankruptcy Code, will be transferred to the Trust free and clear of all Claims, Liens, encumbrances, charges, other
interests, and contractually imposed restrictions. Upon the occurrence of the Effective Date, Daniel H. Golden, as

                                                         -3-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 4 of 13




                                                 THE PARTIES

          11.        As more fully discussed in the Disclosure Statement for Joint Chapter 11 Plan of

 Liquidation of Southern Foods Group, LLC, Dean Foods Company, and Their Debtor Affiliates

 (the “Disclosure Statement”),4 the Debtors were a leading food and beverage company and the

 largest processor and direct-to-store distributor of fresh fluid milk and other dairy and dairy case

 products in the United States. The Debtors manufactured, marketed, and distributed a wide variety

 of branded and private label dairy and dairy case products, including fluid milk, ice cream,

 cultured dairy products, creamers, ice cream mix, and other dairy products to retailers,

 distributors, foodservice outlets, educational institutions, and governmental entities across the

 United States. Prior to commencement of certain sale transactions, the Debtors operated 56

 manufacturing facilities in 29 states, located largely based on customer needs and other market

 factors, with distribution capabilities across all 50 states.

          12.        Pursuant to Bankruptcy Code sections 547, 548, 549, 550, 704(a), 1106, and 1107,

 as well as paragraph 17 of the Confirmation Order, Plaintiff is authorized and has standing to

 pursue this avoidance action.

          13.        Upon information and belief, Defendant was, at all relevant times, a vendor or

 creditor that distributed shipping and packaging supplies and related machinery to or for Plaintiff.

 Upon further information and belief, at all relevant times, Defendant’s principal place of business

 has been and is located at 49 Newbold Road, Fairless Hills, Pennsylvania 19030. Plaintiff is




Liquidating Trustee of the Trust, shall, as he deems necessary or appropriate, be automatically deemed substituted or
supplemented as the Plaintiff and party in interest, without the need to amend the Complaint. See Plan, D.I. 3565,
Art. V.C.
          4
              D.I. 3369.


                                                        -4-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 5 of 13




 informed and believes and on that basis alleges that Defendant is a corporation residing in and

 subject to the laws of a Pennsylvania.

                                           FACTUAL BACKGROUND

          14.        Prior to the Petition Date, the Debtors, as processors and direct-to-store distributors

 of fresh fluid milk and other dairy products, maintained business relationships with various

 business entities and individuals, through which the Debtors regularly purchased, sold, received,

 and/or delivered goods and services.

          15.        The financial difficulties that led to the Debtors’ decision to file the chapter 11 cases

 are attributable to a combination of industry-wide and company-specific factors and events.5 On

 an industry-wide basis, demand for milk had fallen approximately 2% year-over-year in North

 America for the 10 years leading up to the Petition Date. Shrinking consumption of fluid milk

 and slim margins made things very difficult for conventional milk processors like the Debtors. In

 addition to decreasing demand, prices for conventional raw milk increased during 2019: during

 the third quarter of 2019, prices were approximately 19.3% higher than year-ago levels and

 increased approximately 7.5% sequentially from the second quarter of 2019.

          16.        On a Debtor-specific basis, the Debtors lost a core component of their customer

 base. In early 2018, Walmart, which including its subsidiaries accounted for approximately 17.5%

 of the Debtors’ net sales for the year ended December 31, 2017, opened a large dairy

 manufacturing plant in Indiana that resulted in a loss to the Debtors of approximately 100 million

 gallons of fluid milk in annualized sales volume. The Debtors lost an additional nearly 40 million

 gallons of annualized fluid milk sales from another major customer further exacerbating the

 effects of volume deleverage. Following these volume declines, the Debtors negotiated waivers


          5
              These factors and events are discussed in greater detail in the Disclosure Statement.


                                                             -5-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 6 of 13




 of certain leverage related financial covenants. Ultimately, however, in August 2019 the Debtors

 reported their second quarter results and projected that they would be a net user of cash for the

 full 2019 year. In September and October 2019, cash losses continued to mount, and the Debtors’

 liquidity diminished. By early October 2019, the Debtors saw a sharp decline in preliminary third

 quarter 2019 results and realized that they faced a financial forecast that was deteriorating faster

 than prior forecasts.

          17.     As described in Article III of the Plan and Section IV.B of the Disclosure Statement,

 General Unsecured Claims comprise an impaired class of creditors and are expected to receive

 less than 1% of the value of their claims.

          18.     During the ninety (90) days before and including the Petition Date, that is between

 August 14, 2019 and November 12, 2019 (the “Preference Period”), the Debtors continued to

 operate their business, including the transfer of money, either by checks, cashier checks, wire

 transfers, ACH transfers, direct deposits, or otherwise, to various entities.

          19.     Upon information and belief, during the course of their relationship, Defendant and

 Plaintiff entered into agreements for the purchase of goods and/or services from the Defendant

 by Plaintiff on behalf of itself and/or one or more other Debtors, which are evidenced by one or

 more contracts, purchase orders, invoices, communications, and other documents (collectively,

 the “Agreements”). The payments to the Defendant in respect of the Agreements during the

 Preference Period are set forth on the Statement of Account, which is attached hereto and

 incorporated by reference as Exhibit A. Such details include “Invoice Number,” “Invoice Date,”

 “Invoice Amount,” and the “Payment Date.”

          20.     One or more of the Debtors made transfer(s) of an interest of Plaintiff’s property to

 or for the benefit of Defendant during the Preference Period through payments aggregating not



                                                   -6-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 7 of 13




 less than the amount set forth on Exhibit A hereto (the “Transfer” or “Transfers”). The details

 of each Transfer are set forth on Exhibit A and incorporated by reference. Such details include

 “Check Number,” “Check Amount,” “Check Clear Date,” and “Debtor Transferor(s).”

 Additionally, to the extent there are any transfers that cleared the Disbursement Accounts after

 the Petition Date (the “Post-Petition Transfers”), such amounts are listed on Exhibit A and

 incorporated herein by reference.

          21.     Plaintiff is seeking to avoid all of the Transfers made by Plaintiff to Defendant

 within the Preference Period and any unauthorized Post-Petition Transfers.

          22.     On or about August 7, 2020, Plaintiff, through counsel, sent a demand letter (the

“Demand Letter”) to Defendant, seeking a return of the Transfer(s) and Post-Petition Transfers.

The Demand Letter indicated the potential statutory defenses available to Defendant pursuant to

section 547(c) of the Bankruptcy Code, and requested that if Defendant had evidence to support

any affirmative defenses, it provide this evidence so Plaintiff could review the same. Plaintiff also

performed its own due diligence evaluation of the reasonably knowable affirmative defenses

available to Defendant.

          23.     Based upon Plaintiff’s review of the information, if any, provided by Defendant

prior to filing this Complaint, and after performing its own due diligence evaluation of the

reasonably knowable affirmative defenses to avoidance of the Transfer(s), Plaintiff has determined

that it may avoid some or all of the Transfers even after taking into account Defendant’s alleged

affirmative defenses.

          24.     During the course of this proceeding, Plaintiff may learn (through discovery or

 otherwise) of additional transfers made to Defendant during the Preference Period or that may be

 avoidable under other provisions of the Bankruptcy Code. It is Plaintiff’s intention to avoid and



                                                 -7-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 8 of 13




 recover all avoidable transfers of property made by the Debtors, as well as interests of the Debtors

 in property, to or for the benefit of Defendant or any other transferee. Plaintiff reserves its right

 to amend this original Complaint to include the following: (a) further information regarding the

 Transfer(s); (b) additional transfers; (c) modifications of and/or revision to Defendant’s name; (d)

 additional defendants; (e) additional Debtor plaintiffs; and/or (f) additional causes of action, if

 applicable (collectively, the “Amendments”), that may become known to Plaintiff at any time

 during this adversary proceeding, through formal discovery or otherwise, and for the

 Amendments to relate back to this original Complaint.

                                       CLAIMS FOR RELIEF

                                      First Claim for Relief
                   (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

          25.     Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

 extent they are not inconsistent with allegations contained in this First Claim for Relief.

          26.     During the Preference Period, Plaintiff made each Transfer to or for the benefit of

 Defendant in an aggregate amount not less than $40,087.08.

          27.     Each Transfer was made from the Plaintiff, and constituted transfers of an interest

in property of Plaintiff.

          28.     Defendant was a creditor of Plaintiff at the time of each Transfer by virtue of

supplying goods and/or services to Plaintiff for which Plaintiff was obligated to pay in accordance

with the Agreements. See Exhibit A.

          29.     Each Transfer was to or for the benefit of a creditor within the meaning of section

547(b)(1) of the Bankruptcy Code because each Transfer either reduced or fully satisfied a debt or

debts then owed by Plaintiff to Defendant. See Exhibit A.




                                                   -8-
#94430365v3
              Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 9 of 13




          30.     Each Transfer was made for, or on account of, an antecedent debt or debts owed by

Plaintiff to Defendant before such Transfers were made, as asserted by Defendant and

memorialized in the Agreements, each of which constituted a “debt” or “claim” (as those terms

are defined in the Bankruptcy Code) of Defendant prior to being paid by Plaintiff. See Exhibit A.

          31.     Each Transfer was made while the Plaintiff was insolvent. Plaintiff is entitled to the

presumption of insolvency for each Transfer made during the Preference Period pursuant to section

547(f) of the Bankruptcy Code.

          32.     Each Transfer was made during the Preference Period, as set forth on Exhibit A.

          33.     As a result of each Transfer, Defendant received more than Defendant would have

received if: (a) Plaintiff’s chapter 11 case was a case under chapter 7 of the Bankruptcy Code; (b)

the Transfers had not been made; and (c) Defendant received distributions on account of its debts

under the provisions of the Bankruptcy Code. As evidenced by Plaintiff’s schedules filed in the

underlying bankruptcy case as well as the proofs of claim that have been received to date, and as

described in the Plan and Disclosure Statement, Plaintiff’s liabilities exceed its assets such that

Plaintiff’s unsecured creditors will not receive payment of their claims in full from Plaintiff’s

bankruptcy estate.

          34.     In accordance with the foregoing, each Transfer is avoidable pursuant to section

547(b) of the Bankruptcy Code.




                                                   -9-
#94430365v3
          Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 10 of 13




                                     Second Claim for Relief
                  (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

          35.      Plaintiff hereby incorporates all previous allegations as though fully set forth

herein, to the extent they are not inconsistent with allegations contained in this Second Claim for

Relief.

          36.      To the extent one or more of the Transfers identified on Exhibit A was not made

on account of an antecedent debt, was a prepayment for goods and/or services subsequently

received, or was a transfer made by Plaintiff without a corresponding intercompany receivable

recorded by the Debtor incurring the debt, Plaintiff pleads in the alternative that Plaintiff did not

receive reasonably equivalent value in exchange for such transfer(s) (the “Potentially Fraudulent

Transfers”); and

                   A.     Plaintiff was insolvent as of the date of the Transfer(s), or became insolvent

                          as a result of the Transfer(s); or

                   B.     Plaintiff was engaged, or about to engage, in business or a transaction for

                          which any property remaining with Plaintiff was an unreasonably small

                          capital; or

                   C.     Plaintiff intended to incur, or believed it would incur, debts beyond its

                          ability to pay upon maturity.

          37.      Based upon the foregoing, the Potentially Fraudulent Transfers are avoidable

pursuant to section 548(a)(1)(B) of the Bankruptcy Code.

                                      Third Claim for Relief
                (Avoidance of Unauthorized Post-Petition Transfers – 11 U.S.C. § 549)

          38.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Count.



                                                    -10-
#94430365v3
          Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 11 of 13




          39.   To the extent any of the Transfer(s) identified on Exhibit A cleared Plaintiff’s bank

account(s) after the Petition Date, including any Post-Petition Transfers currently listed and

identified on Exhibit A, and were not authorized by the Court or the Bankruptcy Code, Plaintiff

pleads in the alternative that such Post-Petition Transfers are avoidable pursuant to section 549 of

the Bankruptcy Code.

                                    Fourth Claim for Relief
                       (Recovery of Avoided Transfers – 11 U.S.C. § 550)

          40.   Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with the allegations contained in this Fourth Claim for Relief.

          41.   Plaintiff is entitled to avoid the Transfer(s) pursuant to section 547(b) of the

Bankruptcy Code, any Potentially Fraudulent Transfers pursuant to section 548 of the Bankruptcy

Code, and/or any Post-Petition Transfers pursuant to section 549 of the Bankruptcy Code

(collectively, the “Avoidable Transfers”).

          42.   Defendant was the initial transferee of the Avoidable Transfer(s) or the immediate

or mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfer(s) were made.

          43.   Accordingly, pursuant to section 550(a) of the Bankruptcy Code, Plaintiff is entitled

to recover from Defendant the Avoidable Transfer(s), plus interest thereon to the date of payment

and the costs of this action.

                                     Fifth Claim for Relief
                    (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

          44.   Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Claim for Relief.




                                                -11-
#94430365v3
          Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 12 of 13




          45.   Defendant is a transferee of transfers avoidable under sections 547, 548 and/or 549

of the Bankruptcy Code, which property is recoverable under section 550 of the Bankruptcy Code.

          46.   Defendant has not paid the amount of the Avoidable Transfer(s), or turned over

such property, for which Defendant is liable under section 550 of the Bankruptcy Code.

          47.   Pursuant to section 502(d) of the Bankruptcy Code, any and all Claims of

Defendant and/or its assignee, against the Debtors must be disallowed until such time as Defendant

pays to Plaintiff an amount equal to the aggregate amount of the Avoidable Transfer(s), plus

interest thereon and costs.

          48.   Pursuant to section 502(j) of the Bankruptcy Code, any and all Claims of

Defendant, and/or its assignee, against the Debtors previously allowed by the Debtors or by

Plaintiff, must be reconsidered and disallowed until such time as Defendant pays to Plaintiff an

amount equal to the aggregate amount of the Avoidable Transfer(s).

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that the Court grant it the following relief against

Defendant:

          A.    On Plaintiff’s First, Second, Third, and Fourth Claims for Relief, judgment in favor

of Plaintiff and against Defendant avoiding all of the Avoidable Transfers and directing Defendant

to return to Plaintiff the amount of the Avoidable Transfers, pursuant to sections 547(b), 548, 549

and 550(a) of the Bankruptcy Code, plus interest from the date of demand at the maximum legal

rate and to the fullest extent allowed by applicable law, together with the costs and expenses of

this action including, without limitation, attorneys’ fees;

          B.    On Plaintiff’s Fifth Claim for Relief, judgment in favor of Plaintiff and against

Defendant disallowing any claims held or filed by Defendant against the Debtors until Defendant



                                                -12-
#94430365v3
          Case 21-03132 Document 1 Filed in TXSB on 04/28/21 Page 13 of 13




returns the Avoidable Transfers to Plaintiff pursuant to section 502(d) and (j) of the Bankruptcy

Code; and

          C.   Such other and further relief as this Court may deem just and proper.

Dated: April 28, 2021
                                        ASK LLP

                                        By: /s/ Gary D Underdahl
                                        Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                        Kara E. Casteel, Esq., MN SBN 0389115
                                        Gary D. Underdahl, Esq., MN SBN 0301693
                                        Anastasia Kazmina, Esq., MN SBN 0398419
                                        ASK LLP
                                        2600 Eagan Woods Drive, Suite 400
                                        St. Paul, MN 55121
                                        Telephone: (651) 289-3854
                                        Fax: (651) 406-9676
                                        Email: akazmina@askllp.com

                                        Attorneys for Plaintiff




                                              -13-
#94430365v3
